Citation Nr: 9925782	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to increased ratings for his 
service-connected arthritis of the left and right knee, each 
rated as 10 percent disabling at the time the appeal was 
filed.  

In an August 1997 rating decision, the RO granted the veteran 
a 20 percent evaluation for each knee, based on limitation of 
motion on flexion, effective from April 1994 (the date on 
which his increased rating claim was filed.)  The veteran 
remained dissatisfied with these ratings and has continued 
his appeal.


REMAND

The veteran's claims of entitlement to an increased 
evaluation in excess of 20 percent for each knee due to 
impairment from service-connected arthritis is well grounded.  
A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected arthritis of 
both his left and right knee is worse than currently 
evaluated for each joint, and he has thus stated well-
grounded claims.  VA therefore has a duty to assist him in 
developing the facts pertinent to his claims.  38 C.F.R. § 
3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran was provided with a VA compensation examination 
in May 1997 to assess his right and left knee joints.  This 
was the sole VA examination that was conducted with regard to 
the claims on appeal.  Following a review of this report, the 
Board finds it to be inadequate for rating purposes because 
the physician who performed the examination failed to discuss 
the issue of functional loss of each knee due to pain or 
other orthopedic symptomatology, pursuant to 
38 C.F.R. §§ 4.40, 4.45 (1998).  The applicable caselaw holds 
that a thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A remand for another VA examination 
is therefore warranted to clarify the questions raised 
regarding whether there is any additional limitation or 
functional loss of the right and left knee associated with 
arthritis due to exacerbation of symptoms associated with the 
aforementioned.  The examining physician should make medical 
determinations regarding whether each knee exhibits pain on 
use, instability, locking, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
Specifically, the examiner must be asked to express an 
opinion on whether pain could significantly limit the 
veteran's functional ability during flare-ups or when the 
affected joints are used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups beyond that which is 
clinically demonstrated.

Additionally, a remand is necessary for further development 
of the evidence.  An August 1998 VA medical report shows that 
while he was being treated for knee complaints, the veteran 
reported that he had also been receiving knee treatment from 
a private physician for 3 years.  A review of the file does 
not show that these relevant private medical records have 
been included in the evidence.  Thus, the case should be 
remanded so that the RO may contact the veteran, have him 
identify the private physician, and make an attempt to obtain 
and associate copies of his private medical records with the 
evidence.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103(a), 3.159, 19.9 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Moore v. Derwinski, 2 Vet. App. 375, 376 
(1992); Gross v. Derwinski, 2 Vet. App. 551, 552 (1992). 

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be asked to 
identify all sources of medical 
treatment for his knees, both VA and 
private, and provide a list of their 
names and addresses.  The RO should then 
contact these medical care providers and 
request that it be furnished legible 
copies of all records that have not 
already been obtained.  Any records 
obtained should then be associated with 
his claims file, pursuant to 38 C.F.R. § 
3.159.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected arthritis of the left and 
right knees.  The claims folder must be 
made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

(a)  The examiner should be asked to 
describe the condition of each knee 
and state whether there are any 
findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  The range 
of motion should be given in 
degrees, with the standard for 
normal motion being to 140 degrees 
in flexion and 0 degrees of 
extension.  Any instability should 
be described as mild, moderate or 
severe.  

(b)  The examiner must determine 
whether each knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, each of these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

(c)  The examiner should be asked to 
express an opinion on whether the 
pain in each knee could 
significantly limit functional 
ability during flare-ups or when 
either knee is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

(d)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims of entitlement to 
increased evaluations in excess of 20 
percent for arthritis of each of his 
service-connected knees, on the basis of 
all the evidence of record.  If 
instability of either knee is found on 
examination, consideration should be 
given to VAOPGCPREC 23-97 (July 1, 1997) 
and a determination should be made as to 
whether separate ratings may be granted 
for any limitation of motion and 
instability.  (VAOPGCPREC 23-97 provides 
that under certain circumstances, 
separate ratings may be assigned for 
separate manifestations of knee 
disability and therefore any limitation 
of motion and joint instability found may 
be rated separately.)  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the matter the Board has remanded to the regional office 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.  The veteran and 
his representative should then be afforded an opportunity to 
respond.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

